Citation Nr: 0723464	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1947 until June 1950 
and from October 1950 until December 1951.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.  

The veteran appealed the Board's April 2006 decision denying 
the veteran's claim of service connection for bilateral 
hearing loss to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2006, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion to 
Vacate BVA Decision, to Remand and to Stay Further 
Proceedings (Joint Motion).  In a December 2006 Order, the 
Court granted the motion, vacated the Board's April 2006 
decision that denied service connection for bilateral hearing 
loss, and remanded the matter to the Board for action 
consistent with the Joint Motion. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Joint Motion stated that the Board's April 2006 decision 
failed to provide adequate statement of reasons and bases for 
its determination that service connection for bilateral 
hearing loss was not warranted.  In 2006, the Board found 
that the veteran bilateral hearing loss disability was 
initially demonstrated years after service and was not shown 
by the competent evidence to be causally related to service.  
The Joint Motion stated that the Board provided its own 
unsubstantiated medical conclusions with its characterization 
of the veteran's 1954 right ear hearing loss as temporary and 
its identification of the October 1999 diagnosis as the 
"initial demonstration" of hearing loss.  See Covlin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Joint Motion also noted that the Board did not discuss 
the veteran's reported history, in October 1950, of having 
been treated for otitis media 4 times in the previous year, 
and the plausibility of the military performing bilateral 
myringotomies if the veteran's condition was acute, and not 
chronic.  In this regard, the Joint Motion noted that the 
Board should have returned the June 2004 VA examination 
report for clarification of the medical opinion.  See 
38 C.F.R. § 4.2 (2006).  The June 2004 examination report 
noted the veteran's two entrance and two separation 
examinations, his bilateral ear surgery, and treatment for 
repeated ear infections during service, but it did not 
discuss the September 1954 VA treatment record that noted a 
diagnosis of otitis media in the right ear.  Further, the 
examiner opined that the high frequency portion of the 
veteran's hearing loss is more likely related to chronic ear 
infections that have persisted over the years.  However, the 
examiner did not address the etiology of the veteran's 
chronic ear infections in light of his bilateral 
myringotomies performed in service and the October 1950 
history noting treatment for otitis media 4 times in the 
previous year, which would include a period of the veteran's 
first tour of active duty.

In light of the above and VA's duty to assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board finds that a 
remand for a medical opinion would be useful prior to further 
appellate adjudication of this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination, with the 
appropriate specialist, to determine the 
nature and etiology of his bilateral 
hearing loss disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and such review should be 
noted in the examination report.  The 
examiner should review the relevant 
evidence in the claims file, including 
the veteran's service medical records, 
the September 1954 VA treatment report, 
and the February 2003 and June 2004 VA 
examiners' opinions.

Specifically, the examiner is requested 
to opine whether it is at least as likely 
as not that the veteran's bilateral 
hearing loss is due to service, to 
include due to acoustic trauma, and/or 
ear infections.  In this regard, the 
examiner is specifically requested to 
consider and discuss the reported history 
of otitis media (including as noted in 
the October 1950 medical report), and 
diagnosis of otitis media in September 
1954.  

All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  If an opinion cannot 
be provided without resorting to 
speculation, please expressly indicate 
this in the report of the examination. 

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



